Title: To Thomas Jefferson from Henry Wyld, 20 May 1788
From: Wyld, Henry
To: Jefferson, Thomas


          
            
              Excellent Sir
            
            Prosperous May 20th, 1788
          
          In addition to the desires of Mr. Diggs, will be obliged to you to inform me by letter what progress the wire Business hath made in America, whether you manufacture Cards for dressing Cotton and Wool? or import them? if the latter your Manufactures are precarious; how the stocking Hosiers are supplied with Cotton Thread, or whether the Manufacture any fine and superfine Cotton Stockings, or import what are used? Whether you have any stocking frame Makers, or whether there are any fine stockings of any denomination wrought there or not. How the weaving Business is carried on and in what state it is respecting cotton Goods Viz whether any kind of narrow cut Goods such as Corduroys Thicksets &c &c are brought to perfection, if not what stage the are stoped in, and how brought to market, likewise the narrow uncut Goods, that is to say Jeans Jeanetts Cantoons Baragons &c &c &c, how far you are advanced in the Manufacture of white Goods, that is, Calico Dimity &c &c and whether any attempt hath been made to manufacture Muslin. In short I will be obliged to you to be as explicit as possible on all the above subjects.
          
          I need not observe to your excellency, that so long as you are beholden to a foreign Country for Artists, your manufactures are precarious, and all the Money paid by individuals for useful Fabricks manufactured at Home, is so much saved to the State; and I being informed of your real wants, will endeavour to procure helps for my-self, which you know will be an acquision to the state, but on that account would wish to be accommodated with a Vessel in which we could stow bulky substances, and bring over a few hands without expence, at some of the N.W. Ports of this Kingdome, but that I leave intirely to yourself and Mr. Diggs, to think of.
          Respecting spinning Carding &c I think nothing of; as I flatter myself I shall equal Mr. Diggs report, and there is another person means to come along with me whose abilities are worthy the notice of any state, but the ship Indulgance will be almost absolutely necessary. I desire a speedy Answer directed to M. Henry Wyld, Prosperous Naas (add Ireland). I am Your Excellencies Most obedient Servant,
          
            
              Henry Wyld
            
          
        